Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 06/09/2020.  Claims 1-20 are pending in the case.  Claims 1, 13, and 15 are independent claims.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “normalised”, which should be spelled as “normalized”.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 13 and 15 are rejected on the ground of non-statutory double patenting as being unpatentable over Claim 1 of patent 10715400. 

Claim 13:
10715400
16896250
1.A dataset management system comprising: at least one monitorable device positioned at each of a plurality of different locations; 

each monitorable device, the server being configured to receive a dataset from each of the said plurality of different locations, each dataset comprising a multiple data value set having data values monitored by the at least one 
monitorable device;  
a user device remote to the said plurality of different 
locations which is communicatively coupled with the server, the user device being adapted to display a user interface based on the dataset, the user 
interface comprising:
a primary interface element having a plurality of matrix positions mapped to a surface of a sphere, the plurality of matrix positions 
being equally spaced about the surface of the primary interface element;  and 
a selection pane configured to select one monitorable device type of a plurality 
of different types of monitorable device, each of the plurality of matrix positions being associated with one of the said plurality of different locations, the user interface having interactive object icons which are representative of monitorable devices positioned at the respective matrix position, said monitorable devices correspond to the one selected type of 
monitorable device as defined in the selection pane, wherein a scale of each of the interactive object icons is indicative of a number of triggered alarm 

and further modified based on historical data;  
a processor configured to retrieve and display, in response to receiving a user input on one interactive 
object icon, the data value being monitored of the at least one monitorable device of the location associated with the interactive object icon; 
the user device, via the user interface, allowing a user to, based on the selected type of monitorable device in the selection pane, selectably remotely control a said monitorable device at the location so that the monitorable device performs a physical function at the location.







a user device communicatively coupled with the server, the user device being adapted to display a user interface based on the dataset, the user interface comprising 

a primary interface element having a plurality of matrix positions mapped to a surface of a sphere, each of the plurality of matrix positions being associated with one of the plurality of different locations, the user interface having an interactive object icon representative of a said monitorable device of each location positioned at the respective matrix position, wherein a scale of each interactive object icon is indicative of the data value of the said monitorable device, and, in response to receiving a user input at a said interactive object icon, causing a processor to retrieve and display the at least one data value of at least one monitorable device of the location associated with the interactive object icon; the user device, via the user interface, allowing a user to control a said device at the location to perform a physical function at the location.


Claim 1:
10715400
16896250
1.A dataset management system comprising: at least one monitorable device positioned at each of a plurality of different locations; 
 a server remote to the said plurality of different locations which is communicatively coupled with 
each monitorable device, the server being configured to receive a dataset from each of the said plurality of different locations, each dataset comprising a multiple data value set having data values monitored by the at least one 
monitorable device;  
a user device remote to the said plurality of different 

interface comprising:
a primary interface element having a plurality of matrix positions mapped to a surface of a sphere, the plurality of matrix positions 
being equally spaced about the surface of the primary interface element;  and 
a selection pane configured to select one monitorable device type of a plurality 
of different types of monitorable device, each of the plurality of matrix positions being associated with one of the said plurality of different locations, the user interface having interactive object icons which are representative of monitorable devices positioned at the respective matrix position, said monitorable devices correspond to the one selected type of 
monitorable device as defined in the selection pane, wherein a scale of each of the interactive object icons is indicative of a number of triggered alarm 
events being monitored for one monitorable device of said monitorable devices 
and further modified based on historical data;  
a processor configured to retrieve and display, in response to receiving a user input on one interactive 
object icon, the data value being monitored of the at least one monitorable device of the location associated with the interactive object icon; 
the user device, via the user interface, allowing a user to, based on the selected type of monitorable 

receiving, at a server, a dataset from each of a plurality of different locations which are remote to the server, each dataset comprising at least one data value of at least one monitorable device at the respective location;



 generating a user interface based on the dataset on a user device which is remote to the plurality of 
in response to receiving a user input at a said interactive object icon, causing a processor to retrieve and display the at least one data value of at least one said monitorable device of the location associated with the interactive object icon.


Claim 15:
10715400
16896250
1.A dataset management system comprising: at least one monitorable device positioned at each of a plurality of different locations; 
 a server remote to the said plurality of different locations which is communicatively coupled with 
each monitorable device, the server being configured to receive a dataset from each of the said plurality of different locations, each dataset comprising a multiple data value set having data values monitored by the at least one 
monitorable device;  
a user device remote to the said plurality of different 
locations which is communicatively coupled with the server, the user device being adapted to display a user interface based on the dataset, the user 
interface comprising:
a primary interface element having a plurality of matrix positions mapped to a surface of a sphere, the plurality of matrix positions 
being equally spaced about the surface of the primary interface element;  and 
a selection pane configured to select one monitorable device type of a plurality 

monitorable device as defined in the selection pane, wherein a scale of each of the interactive object icons is indicative of a number of triggered alarm 
events being monitored for one monitorable device of said monitorable devices 
and further modified based on historical data;  
a processor configured to retrieve and display, in response to receiving a user input on one interactive 
object icon, the data value being monitored of the at least one monitorable device of the location associated with the interactive object icon; 
the user device, via the user interface, allowing a user to, based on the selected type of monitorable device in the selection pane, selectably remotely control a said monitorable device at the location so that the monitorable device performs a physical function at the location.



generating a user interface based on the datasets, the user interface comprising a primary interface element having a plurality of matrix positions mapped to a surface of a sphere, each of the plurality of matrix positions being associated with one of the plurality of different locations; displaying, in the user interface, an interactive object icon representative of a said monitorable device of each location positioned at the respective matrix position, wherein a scale of each interactive object icon is indicative of the data value of the said monitorable device; in response to receiving a user input at a 


Although the claims at issue are not identical, they are not patentable distinct from each other because Claims 1, 13 and 15 of application 16896250 are anticipated by Claim 1 of patent 10715400.

Claims 1, 13 and 15 of application 16896250 are rejected on the ground of an non-statutory obvious-type double patenting as being unpatentable over Claim 1 of patent 10715400.

For the dependent claims of application 16896250:
Claim 2 of application 16896250 is obvious over Claim 3 of patent 10715400 by reciting the primary interface element rotates in the user interface automatically to cyclically display all of the plurality of interactive object icons at the respective matrix positions.

Claim 14 of application 16896250 is obvious over Claim 2 of patent 10715400 by reciting one monitorable device is selected from different type of sensors; and/or an electronic device having a monitorable activation status.

Claim 3 of application 16896250 is obvious over Claim 4 of patent 10715400 by reciting the rotation of the primary interface element is halted upon user interaction.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claims 1, 5, and 10-12 are rejected under AIA  35 U.S.C §103 as being unpatentable over Pennebaker et al. (US 9711038 B1, hereinafter Pennebaker) in view of in view of Ruble et al. (US 20140047312 A1, hereinafter Ruble) and in view of in view of PARIS et al. (US 20190012817 A1, hereinafter PARIS).


As to independent claim 1, Pennebaker teaches a method of enhancing the control of at least one device at a location (Col 2 line 10-19, a method for monitoring a field comprising a stationary asset and a co-located stationary wireless module (WM)), the method comprising the steps of: 
receiving, at a server, a dataset from each of a plurality of different locations which are remote to the server, each dataset comprising at least one data value of at least one monitorable device at the respective location (Fig. 1, Col 6 line 41-62, wireless sensor modules such as 109a collect data from station asset 131 to be monitored, each sensor modules is for a purpose such as liquid level sensing, flow metering with alarm functions, and there are multiple 131 stations which are the alarm devices at different locations; Col 19 line 10-14, these sensor values may originate from one or more wireless sensor modules in the field and transmitted to the remote server by way of a wireless gateway co-located in the field with the stationary asset being monitored);
generating a user interface based on the dataset on a user device which is remote to the plurality of different locations, the user interface comprising a primary interface element having a plurality of positions mapped to a surface of a sphere, each (Col 18 line 56-60, Fig. 7 is a graphical user interface displaying the icons representing the sensors monitored; Col 18 line 56-61, The regions also include icons indicating the location and/or status of any particular field.  For example, green icons may include fields having no active alarm states, while red icons or exclamation icons may indicate one or more active alarm states; the map is the surface, Fig. 7 display is the primary interface element, the location value is the matrix position on the map surface, with icons indicating the location locations and/or status of any particular field);
displaying, in the user interface, an interactive object icon representative of a said monitorable device of each location positioned at the respective position (Col 18 line 56- Col 19 line 14, in response to a user input, e.g., a mouse click or finger touch made in a map region that includes an indicator corresponding to a field, the sensor values for one or more stationary assets located in the field will be displayed),
in response to receiving a user input at a said interactive object icon, causing a processor to retrieve and display the at least one data value of at least one said monitorable device of the location associated with the interactive object icon (Col 18 line 56- Col 19 line 14, in response to a user input, e.g., a mouse click or finger touch made in a map region that includes an indicator corresponding to a field, the sensor values for one or more stationary assets located in the field will be displayed.  In the example shown in FIG. 6, Field #1 is displayed and two sensor values associated with a stationary asset are displayed: the current temperature and the oil level in an oil tank).
Pennebaker does not teach:
a plurality of matrix positions mapped to a surface of a sphere;

Ruble teaches:
a plurality of matrix positions mapped to a surface of a sphere (paragraph [0086], As shown in FIG. 5A, the screen display 500A can include a three-dimensional visualization of data such as the spreadsheet data 118 described herein.  More particularly, the screen display 500A is illustrated as displaying a globe with multiple data points illustrated on the globe in their corresponding locations and/or magnitudes as bars 502);
displaying, in the user interface, an object icon representative positioned at the respective matrix position (paragraph [0086], the screen display 500A is illustrated as displaying a globe with multiple data points illustrated on the globe in their corresponding locations and/or magnitudes as bars 502; 502 are the object icons),
Since Pennebaker teaches a system of monitoring collected sensor data by user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of matrix positions mapped to a surface of a sphere, and displaying, in the user interface, an object icon representative positioned at the respective matrix position, as taught by Ruble, as the prior arts are in the same application field of data collection and displaying, and Ruble further teaches sphere based matrix data representation. By incorporating Ruble into Pennebaker would improve the integrity of Pennebaker’s system by allowing a three-dimensional visualization of data (Ruble, paragraph [0086]).

a scale of each object icon is indicative of the data value.
PARIS teaches:
a scale of each object icon is indicative of the data value (Paragraph [0071], FIGS. 3A to 3C make use of bars as an example of symbols representing the sub-periods of time in the timeline image (or in a time selection image in general), in other examples symbols of other desired type (such as circles, rectangles, stars, etc. or even symbols of arbitrary shape) may be used instead of bars such that the displacement of a symbol from a baseline (e.g. a horizontal or vertical reference line) serves as an indication of at least one precipitation characteristic for the sub-period of time represented by the respective symbol; paragraph [0083], the size of a given symbol (e.g. height or width of a bar) and/or the color intensity (or e.g. the color or pattern) for a given symbol may be derived on basis of respective averages of the precipitation characteristics across the weather data records identified for the sub-period of time represented by the given symbol; the bar symbol is the icon with a scale).
Since Pennebaker/Ruble teaches a system of monitoring collected sensor data by user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a scale of each object icon is indicative of the data value, as taught by PARIS, as the prior arts are in the same application field of data visualization interface representation, and PARIS further teaches bar indicator with data value based height. By incorporating PARIS into Pennebaker/Ruble would improve the integrity of Pennebaker/Ruble’s system by allowing user access to weather data exhibiting precipitation characteristic(s) of interest without unnecessary browsing through a high number of precipitation data records (PARIS, paragraph [0073]).

As to dependent claim 5, the rejection of claim 1 is incorporated. Wilde teaches the 
method as claimed in claim 1, wherein the primary interface element is a user-interactive object (Col 19 line 3-14, Fig. 7 interface includes interactive object icons at different locations).

As to dependent claim 9, the rejection of claim 1 is incorporated. Pennebake teaches the method as claimed in claim 1, further comprising secondary indicia associated with one or more of the interactive object icons which is activatable under predetermined conditions (Col 45 line 1-11, the second indicia is the icon turning red, the sum of each individual curve provides for a metric that may be monitored and when passing above a threshold level 3401, a "pump-off" alarm may be triggered; passing above a threshold level 3401 is the predetermined condition).

As to dependent claim 10, the rejection of claim 9 is incorporated. Pennebake teaches the method as claimed in claim 9, wherein the said predetermined condition is based on one or more historical dataset from each of a plurality of different locations which is indicative of an anomalous real-time data value (Col 45 line 1-11, the sum of each individual curve provides for a metric that may be monitored and when passing above a threshold level 3401, a "pump-off" alarm may be triggered which indicates the anomalous value, wherein the curve/waveform is the historical data of one sensor at a location).

As to dependent claim 11, the rejection of claim 1 is incorporated. Pennebake teaches the method as claimed in claim 1, wherein each dataset is received and updated periodically from the plurality of different locations (Col 1, line 51-64, hourly or daily updated data is collected from sensors at different locations, and transmit the data to the remote server).

As to dependent claim 12, the rejection of claim 1 is incorporated. Pennebaker teaches the method as claimed in claim 1, wherein an arrangement of the plurality of matrix positions is correlated with a geographic position of the locations associated therewith
 (Col 18 line 56-61, the map is the surface, Fig. 7 display is the primary interface element, the geographical location on the map is the matrix position, with icons indicating the location locations and/or status of any particular field).

Claims 13-14 are rejected under AIA  35 U.S.C §103 as being unpatentable over Pennebaker et al. (US 9711038 B1, hereinafter Pennebaker) in view of in view of Ruble et al. (US 20140047312 A1, hereinafter Ruble) and in view of in view of PARIS et al. (US 20190012817 A1, hereinafter PARIS) and in view of Deeds et al. (US 20020097161 A1, hereinafter Deeds).

claim 13, Pennebaker teaches a dataset management system (Col 3, line 44-46 FIG. 1 shows an example of a system for field monitoring of field stationary assets) comprising: 
at least one monitorable device positioned at each of a plurality of different locations (Fig. 1, Col 6 line 41-62, wireless sensor modules such as 109a collect data from station asset 131 to be monitored, each sensor modules is for a purpose such as liquid level sensing, flow metering with alarm functions, and there are multiple 131 stations which re the alarm devices at different locations);  
a server communicatively coupled with each monitorable device to receive a dataset from each monitorable device (Fig. 1, Col 6 line 41-62, sub-networks 103 and 105 which corresponds to station asset 131 communicates with remote server network 107; multiple station assets 131 at different remote location, and also, Col 2 line 10-22, receiving, by a server, a location item identifying a location of the stationary asset 113 and monitored sensor values which is a dataset);  
a user device communicatively coupled with the server (Fig. 1, Col 7 line 63-33, remote data server 121 may be accessed by way of terminal 123, personal computer 125, or mobile computing device 127), the user device being adapted to display a user interface based on the dataset (Col 18 line 56-60, Fig. 7 is a graphical user interface displaying the icons representing the sensors monitored), the user interface comprising a primary interface element having a plurality of matrix positions mapped to a surface of (Col 18 line 56-61, the map is the surface, Fig. 7 display is the primary interface element, the location value is the matrix position on the map surface, with icons indicating the location locations and/or status of any particular field), the user interface (Col 19 line 3-14, the icons in Fig. 7 are interactive object icons, user could select an icon by an user input such as a lick or finger touch, and each icon represents a monitored stationary asset 113 at different locations), and, in response to receiving a user input at a said interactive object icon, causing a processor to retrieve and display the at least one data value of at least one monitorable device of the location associated with the interactive object icon (Fig. 7, the icon popup window displays two sensor values associated with a stationary asset: the current temperature and the oil level in an oil tank, and also, Col 19 line 3-14, in response to a user input, e.g., a mouse click or finger touch made in a map region that includes an indicator corresponding to a field, the sensor values for one or more stationary assets located in the field will be displayed; Col 18 line 56-66, green icons may include fields having no active alarm states, while red icons or exclamation icons may indicate one or more active alarm states, which means that alarm status based on data value is monitored). 
Pennebaker does not teach:
a plurality of matrix positions mapped to a surface of a sphere,
each of the plurality of matrix positions being associated with one of the plurality of different locations,
a scale of each object icon is indicative of the data value,
the user device, via the user interface, allowing a user to control a said device at the location to perform a physical function at the location.
Ruble teaches:
(paragraph [0086], As shown in FIG. 5A, the screen display 500A can include a three-dimensional visualization of data such as the spreadsheet data 118 described herein.  More particularly, the screen display 500A is illustrated as displaying a globe with multiple data points illustrated on the globe in their corresponding locations and/or magnitudes as bars 502);
each of the plurality of matrix positions being associated with one of the plurality of different locations (paragraph [0086], the screen display 500A is illustrated as displaying a globe with multiple data points illustrated on the globe in their corresponding locations and/or magnitudes as bars 502; 502 are the object icons),
Since Pennebaker teaches a system of monitoring collected sensor data by user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Ruble, as the prior arts are in the same application field of data collection and displaying, and Ruble further teaches sphere based matrix data representation. By incorporating Ruble into Pennebaker would improve the integrity of Pennebaker’s system by allowing a three-dimensional visualization of data (Ruble, paragraph [0086]).
Pennebaker/Ruble does not teach:
a scale of each object icon is indicative of the data value,
the user device, via the user interface, allowing a user to control a said device at the location to perform a physical function at the location.
PARIS teaches:
(Paragraph [0071], FIGS. 3A to 3C make use of bars as an example of symbols representing the sub-periods of time in the timeline image (or in a time selection image in general), in other examples symbols of other desired type (such as circles, rectangles, stars, etc. or even symbols of arbitrary shape) may be used instead of bars such that the displacement of a symbol from a baseline (e.g. a horizontal or vertical reference line) serves as an indication of at least one precipitation characteristic for the sub-period of time represented by the respective symbol; paragraph [0083], the size of a given symbol (e.g. height or width of a bar) and/or the color intensity (or e.g. the color or pattern) for a given symbol may be derived on basis of respective averages of the precipitation characteristics across the weather data records identified for the sub-period of time represented by the given symbol; the bar symbol is the icon with a scale).
Since Pennebaker/Ruble teaches a system of monitoring collected sensor data by user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a scale of each object icon is indicative of the data value, as taught by PARIS, as the prior arts are in the same application field of data visualization interface representation, and PARIS further teaches bar indicator with data value based height. By incorporating PARIS into Pennebaker/Ruble would improve the integrity of Pennebaker/Ruble’s system by allowing user access to weather data exhibiting precipitation characteristic(s) of interest without unnecessary browsing through a high number of precipitation data records (PARIS, paragraph [0073]).
Pennebaker/Ruble/PARIS does not teach:

Deeds teaches:
the user device, via the user interface, allowing a user to control a said device at the location to perform a physical function at the location (paragraph [0137, user can reset a Siren 230 alarm from the remote interface 220, resetting is a physical function for the monitored device Siren 230).
Since Pennebaker/Ruble/PARIS teaches a method of displaying sensor data on a user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user device, via the user interface, allowing a user to control a said device at the location to perform a physical function at the location, as taught by Deeds, as the prior arts are in the same application field of data visualization interface representation, and Deeds further teaches a remote device function operation. By incorporating Deeds into Pennebaker/Ruble/PARIS would improve the integrity of Pennebaker/Ruble/PARIS’s system by allowing the sirens 230 can be also be turned off by the user with the local user interface 224 or the remote user interfaces 220 (paragraph [0137]).

As to dependent claim 14, the rejection of claim 13 is incorporated. Pennbaker teaches the dataset management system as claimed in claim 13, wherein the at least one monitorable device is selected from: an alarm device; a temperature sensor; a light sensor; a pressure sensor; a motion sensor; and/or an electronic device having a monitorable activation status (Col 11 line 50-53, the sensors 223a, 223b, . . . , 223n may be temperature, pressure, and/or humidity sensors); and/or an electronic device having a monitorable activation status (Fig. 7, Col 18 line 56-66, red icons or exclamation icons may indicate one or more active alarm states of the corresponding sensor).

Claims 15-18, and 20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Pennebaker et al. (US 9711038 B1, hereinafter Pennebaker) in view of in view of Ruble et al. (US 20140047312 A1, hereinafter Ruble) and in view of PARIS et al. (US 20190012817 A1, hereinafter PARIS) and in view of Brzozowski et al. (US 20140330943 A1, hereinafter Brzozowski).

As to independent claim 15, Pennebaker teaches method of configuring a dataset management user interface based on a plurality of locations to be monitored (Col 2, line 15-19, the method further includes accessing, by the server, a data structure identifying field coordinates corresponding to assets, Fig. 7 display is the configured user interface from the collected data set from multiple sensors at different locations), the method comprising the steps of: 
receiving a dataset from each of the plurality of different locations, each dataset comprising at least one data value of at least one monitorable device at the respective location (Fig. 7 display is the primary interface element, the location value is the matrix position, with icons indicating the location locations and/or status of any particular field as the multiple data value set, Col 6 line 41-62, wireless sensor modules such as 109a collect data from station asset 131 to be monitored, each sensor modules is for a purpose such as liquid level sensing, flow metering, etc, and there are multiple 131, and also, Col 7, line 8-10, a stationary asset 131 is located in a field having a geographically large area), wherein the datasets and/or monitorable devices are not normalised across the plurality of locations (Col 20 line 6-7, uncalibrated sensor data 801, the collected sensor data is transmitted to the server without further calibration, so it is not normalized); 
generating a user interface based on the dataset on a user device which is remote to the plurality of different locations, the user interface comprising a primary interface element having a plurality of positions mapped to a surface of a sphere, each of the plurality of positions being associated with one of the plurality of different locations (Col 18 line 56-60, Fig. 7 is a graphical user interface displaying the icons representing the sensors monitored; Col 18 line 56-61, The regions also include icons indicating the location and/or status of any particular field.  For example, green icons may include fields having no active alarm states, while red icons or exclamation icons may indicate one or more active alarm states; the map is the surface, Fig. 7 display is the primary interface element, the location value is the matrix position on the map surface, with icons indicating the location locations and/or status of any particular field);
displaying, in the user interface, an interactive object icon representative of a said monitorable device of each location positioned at the respective position (Col 18 line 56-60, Fig. 7 is a graphical user interface displaying the icons representing the sensors monitored, Col 7 line 63-33, remote data server 121 may be accessed by way of terminal 123, personal computer 125, or mobile computing device 127; Col 18 line 56-61, the map is the surface, Fig. 7 display is the primary interface element, the location value is the matrix position, with icons indicating the location locations and/or status of any particular field; Col 19 line 3-14, the icons in Fig. 7 are interactive object icons at different locations);
in response to receiving a user input at a said interactive object icon, causing a processor to retrieve and display the at least one data value of at least one monitorable device of the location associated with the interactive object icon (Fig. 7, the icon popup window displays two sensor values associated with a stationary asset: the current temperature and the oil level in an oil tank, and also, Col 19 line 3-14, in response to a user input, e.g., a mouse click or finger touch made in a map region that includes an indicator corresponding to a field, the sensor values for one or more stationary assets located in the field will be displayed); 
determining, based on the interactive object icons, a configuration status of the at least one monitorable device, wherein the configuration status is a status of the at least one monitorable device stored in local memory of the at least one monitorable device (Fig. 7, Col 18 line 56-66, green icons may include fields having no active alarm states, while red icons or exclamation icons may indicate one or more active alarm states, so Fig.7 display with red icons at the location indicated there is active alarm for the location, the change is the icon turning from green to red color which means that alarm status is triggered; Col 7 line 35-39, a wireless sensor module is configured to acquire and/or store sensor data in local memory located within the wireless sensor module); and 
(Fig. 7, Col 18 line 56-66, Fig.7 display with green icon and red icons representing different status of each stationary asset);
the at least one monitorable device at each of the plurality of different locations across the plurality of different locations (Col 17 line 61-65, the server automatically determines the field where the wireless gateway is located by comparing the GPS coordinates of the geostamped MEID of the wireless gateway with each of the field coordinates; and Col 18 line 21-25, the server receives one or more sensor values generated by the wireless sensors mounted to the stationary assets in the field).
Pennebaker does not teach:
a plurality of matrix positions mapped to a surface of a sphere;
displaying, in the user interface, an object icon representative positioned at the respective matrix position, wherein a scale of each object icon is indicative of the data value;
comparing the configuration statuses of the one monitorable device via reference to one exemplary configuration status; and 
identifying conflicting configuration status.
Ruble teaches:
a plurality of matrix positions mapped to a surface of a sphere (paragraph [0086], As shown in FIG. 5A, the screen display 500A can include a three-dimensional visualization of data such as the spreadsheet data 118 described herein.  More particularly, the screen display 500A is illustrated as displaying a globe with multiple data points illustrated on the globe in their corresponding locations and/or magnitudes as bars 502);
displaying, in the user interface, an object icon representative positioned at the respective matrix position (paragraph [0086], the screen display 500A is illustrated as displaying a globe with multiple data points illustrated on the globe in their corresponding locations and/or magnitudes as bars 502; 502 are the object icons),
Since Pennebaker teaches a system of monitoring collected sensor data by user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of matrix positions mapped to a surface of a sphere, and displaying, in the user interface, an object icon representative positioned at the respective matrix position, as taught by Ruble, as the prior arts are in the same application field of data collection and displaying, and Ruble further teaches sphere based matrix data representation. By incorporating Ruble into Pennebaker would improve the integrity of Pennebaker’s system by allowing a three-dimensional visualization of data (Ruble, paragraph [0086]).
Pennebaker/Ruble does not teach:
a scale of each object icon is indicative of the data value;
comparing the configuration statuses of the one monitorable device via reference to one exemplary configuration status; and 
identifying conflicting configuration status.
PARIS teaches:
a scale of each object icon is indicative of the data value (Paragraph [0071], FIGS. 3A to 3C make use of bars as an example of symbols representing the sub-periods of time in the timeline image (or in a time selection image in general), in other examples symbols of other desired type (such as circles, rectangles, stars, etc. or even symbols of arbitrary shape) may be used instead of bars such that the displacement of a symbol from a baseline (e.g. a horizontal or vertical reference line) serves as an indication of at least one precipitation characteristic for the sub-period of time represented by the respective symbol; paragraph [0083], the size of a given symbol (e.g. height or width of a bar) and/or the color intensity (or e.g. the color or pattern) for a given symbol may be derived on basis of respective averages of the precipitation characteristics across the weather data records identified for the sub-period of time represented by the given symbol; the bar symbol is the icon with a scale).
Since Pennebaker/Ruble teaches a system of monitoring collected sensor data by user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a scale of each object icon is indicative of the data value, as taught by PARIS, as the prior arts are in the same application field of data visualization interface representation, and PARIS further teaches bar indicator with data value based height. By incorporating PARIS into Pennebaker/Ruble would improve the integrity of Pennebaker/Ruble’s system by allowing user access to weather data exhibiting precipitation characteristic(s) of interest without unnecessary browsing through a high number of precipitation data records (PARIS, paragraph [0073]).
Pennebaker/Ruble/PARIS does not teach:
comparing the configuration statuses of the one monitorable device via reference to one exemplary configuration status; and 

Brzozowski teaches:
comparing the configuration statuses of the one monitorable device via reference to one exemplary configuration status (paragraph [0036], the second device 106 can choose whether to use the configuration information according to configuration rules. For example, the configuration rules can specify a range of logical addresses. As another example, configuration rules can be based on user settings, a current network configuration (e.g., provisioned addresses or address range), geographic location, network type); and 
identifying conflicting configuration status (paragraph [0036], if the configuration information conflicts with previously received or programmed configuration information, then the second device 106 can choose to disregard all or a part of the configuration information).
Since Pennebaker/Ruble/PARIS teaches a system of monitoring collected sensor data by user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate comparing the configuration statuses of the one monitorable device via reference to one exemplary configuration status, and identifying conflicting configuration status, as taught by Brzozowski, as the prior arts are in the same application field of field device data collection, and Brzozowski further teaches device configuration conflict. By incorporating Brzozowski into Pennebaker/Ruble/PARIS would improve the integrity of Pennebaker/Ruble/PARIS’s system by allowing the second device 106 can choose to disregard all or a part of the configuration information (Brzozowski, paragraph [0036]).


As to dependent claim 16, the rejection of claim 15 is incorporated. Pennbaker teaches the method as claimed in claim 15, wherein the configuration status is an alarm or trigger status (Fig. 7, Col 18 line 56-66, green icons may include fields having no active alarm states, while red icons or exclamation icons may indicate one or more active alarm states, so Fig.7 display with red icons at the location indicated there is active alarm for the location, the change is the icon turning from green to red color which means that alarm status is triggered).

As to dependent claim 17, the rejection of claim 15 is incorporated. Pennbaker teaches the method as claimed in claim 15, wherein configuration status is a binary status (Fig. 7, Col 18 line 56-66, green icons may include fields having no active alarm states, while red icons or exclamation icons may indicate one or more active alarm states, so Fig.7 display with red icons at the location indicated there is active alarm for the location, the change is the icon turning from green to red color which means that alarm status is triggered; alarm active or inactive is the binary status).

As to dependent claim 18, the rejection of claim 15 is incorporated. Pennbaker teaches the method as claimed in claim 15, wherein the primary interface element is a user-interactive object (Col 19 line 3-14, Fig. 7 interface includes interactive object icons at different locations).

claim 20, the rejection of claim 15 is incorporated. Pennbaker teaches the method as claimed in claim 15 further comprising secondary indicia associated with one or more of the interactive object icons which is activatable under predetermined conditions (Col 45 line 1-11, the second indicia is the icon turning red, the sum of each individual curve provides for a metric that may be monitored and when passing above a threshold level 3401, a "pump-off" alarm may be triggered; passing above a threshold level 3401 is the predetermined condition), wherein the said predetermined condition is based on one or more historical dataset from each of a plurality of different locations which is indicative of an anomalous real-time data value (Col 45 line 1-11, the sum of each individual curve provides for a metric that may be monitored and when passing above a threshold level 3401, a "pump-off" alarm may be triggered which indicates the anomalous value, wherein the curve/waveform is the historical data of one sensor at a location).

Claim 2 is rejected under AIA  35 U.S.C §103 as being unpatentable over Pennebaker et al. (US 9711038 B1, hereinafter Pennebaker) in view of in view of Ruble et al. (US 20140047312 A1, hereinafter Ruble) and in view of in view of PARIS et al. (US 20190012817 A1, hereinafter PARIS) and in view of PARK (US 20130187909 A1, hereinafter PARK).

As to dependent claim 2, the rejection of claim 1 is incorporated. Pennebaker/Rubble/PARIS does not teach the method as claimed in claim 1, wherein 
PARK teaches the primary interface element rotates in the user interface automatically to cyclically display all of the plurality of interactive object icons at the respective matrix positions (Fig. 4, paragraph [0064], the globular handler 310 rotates in a predetermined direction in a predetermined location with icons displayed on the globular handler 310, and the matrix positions are locations on the globular map, user could select the city icon to see the temperature information).
Since Pennebaker/Rubble/PARIS teaches a method of displaying mulita-location data on a user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the primary interface element rotates in the user interface automatically to cyclically display all of the plurality of interactive object icons at the respective matrix positions, as taught by PARK, as the prior arts are from the same application field of interface display, and PARK further teaches cyclically displayed icons. By incorporating PARK into Pennebaker/Rubble/PARIS would expand the utility of Pennebaker/Ruble’s system by allowing to output current temperature information using a corresponding temperature sensor (PARK, paragraph [0056]).

Claim 3 is rejected under AIA  35 U.S.C §103 as being unpatentable over Pennebaker et al. (US 9711038 B1, hereinafter Pennebaker) in view of in view of Ruble et al. (US 20140047312 A1, hereinafter Ruble) and in view of in view of PARIS et al. (US 20190012817 A1, hereinafter PARIS) and in view of PARK (US 20130187909 A1, hereinafter PARK) and in view of Hillis et al. (US 20060031786 A1, hereinafter Hillis).

As to dependent claim 3, the rejection of claim 2 is incorporated. Pennebaker teaches 
the method as claimed in claim 2, wherein the primary interface element (Col 18 line 56-60, Fig. 7 is a graphical user interface displaying the icons representing the sensors monitored).
Pennebaker/Rubble/PARIS/PARK does not teach:
the rotation of the interface element is halted upon user interaction therewith.
Hillis teaches that the rotation of the interface element is halted upon user interaction therewith (paragraph [0057], a slowing gesture comprises placing the finger or hand on the display surface, as if stopping a spinning globe).
Since Pennebaker/Rubble/PARIS/PARK teaches a method of displaying mulita-location data on a user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotation of the primary interface element is halted upon user interaction therewith, as taught by Hillis, as the prior arts are from the same application field of interface display, and Hillis further teaches stopping a rotating interface. By incorporating Hillis into Pennebaker/Rubble/PARIS would expand the utility of Pennebaker/Ruble’s system by allowing placing the finger or hand on the display surface as if stopping a spinning glob (Hillis, paragraph [0057]).

Claim 4 is rejected under AIA  35 U.S.C §103 as being unpatentable over Pennebaker et al. (US 9711038 B1, hereinafter Pennebaker) in view of in view of Ruble et al. (US 20140047312 A1, hereinafter Ruble) and in view of PARIS et al. (US 20190012817 A1, hereinafter PARIS) and in view of Jensen et al. (US 20130268890 A1, hereinafter Jensen).

As to dependent claim 4, the rejection of claim 1 is incorporated. Pennebaker/Rubble/PARIS does not teach the method as claimed in claim 1, wherein the user interface comprises at least one selection pane for selecting a monitorable device from a plurality of said monitorable devices, the interactive object icon being indicative of the selected monitorable device depending on the selection of monitorable device in the selection pane.
Jensen teaches:
one selection pane for selecting a monitorable device from a plurality of said monitorable devices, the interactive object icon being indicative of the selected monitorable device depending on the selection of monitorable device in the selection pane (Fig. 4, Fig. 5, paragraph [0071]-[0072], the filter pane 422 allows for filtering by device type and/or location, and display the filtered list of devices based on drop down selection box criteria such as device locations/device type as shown in Fig. 5).
Since Pennebaker/Rubble/PARIS teaches a method of displaying sensor data on a user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Jensen, as the prior arts are from the same application field of interface display of listed devices, the user to filter the devices that are shown on the devices page (Jensen, paragraph [0072]).

Claim 7 is rejected under AIA  35 U.S.C §103 as being unpatentable over Pennebaker et al. (US 9711038 B1, hereinafter Pennebaker) in view of in view of Ruble et al. (US 20140047312 A1, hereinafter Ruble) in view of in view of PARIS et al. (US 20190012817 A1, hereinafter PARIS) in view of Yoon et al. (US 20140267226 A1, hereinafter Yoon) and in view of Pose et al. (US 5841439 A, hereinafter Pose).

As to dependent claim 7, the rejection of claim 1 is incorporated. Ruble teaches the method as claimed in claim 1, wherein the plurality of matrix positions is mapped to the outer surface of the primary interface element (paragraph [0086], the screen display 500A is illustrated as displaying a globe with multiple data points illustrated on the globe in their corresponding locations and/or magnitudes as bars 502; 502 are the object icons).
Pennebaker/Rubble/PARIS does not teach:
the data is mapped to an inner surface of the interface element.
Pose teaches that the data is mapped to an inner surface of the interface element (Col 4 line 18-31, Objects which are to be represented close to the user can be displayed as part of an " inner" sphere and more distantly represented objects displayed on an "outer" sphere, which means information could be displayed on either inner or outer sphere).
Since Pennebaker/Rubble/PARIS teaches a method of displaying sensor data on a user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data is mapped to an inner surface of the interface element, as taught by Pose, as the prior arts are from the same application field of interface display, and Pose further teaches a sphere inner surface data mapping. By incorporating Pose into Pennebaker/Rubble/PARIS would expand the utility of Pennebaker/Rubble/PARIS’s system by allowing all possible views from the user's position are rendered onto the spheres (Pose, Col 4 line 18-31).

Claim 8 is rejected under AIA  35 U.S.C §103 as being unpatentable over Pennebaker et al. (US 9711038 B1, hereinafter Pennebaker) in view of in view of Ruble et al. (US 20140047312 A1, hereinafter Ruble) in view of in view of PARIS et al. (US 20190012817 A1, hereinafter PARIS) in view of Pose et al. (US 5841439 A, hereinafter Pose) and in view of Gilra et al. (US 8963960 B2, hereinafter Gilra).

As to dependent claim 8, the rejection of claim 1 is incorporated. Ruble teaches the method as claimed in claim 1, wherein the plurality of matrix positions is mapped to the outer surface of the primary interface element (paragraph [0086], the screen display 500A is illustrated as displaying a globe with multiple data points illustrated on the globe in their corresponding locations and/or magnitudes as bars 502; 502 are the object icons).

the data is mapped to an inner surface of the interface element, and wherein the user interface is selectably configurable to view the data from either options of an outer surface view or an inner surface view.
 	Pose teaches that the data is mapped to an inner surface of the interface element (Col 4 line 18-31, Objects which are to be represented close to the user can be displayed as part of an " inner" sphere and more distantly represented objects displayed on an "outer" sphere, which means information could be displayed on either inner or outer sphere).
Since Pennebaker/Rubble/PARIS teaches a method of displaying sensor data on a user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data is mapped to an inner surface of the interface element, as taught by Pose, as the prior arts are from the same application field of interface display, and Pose further teaches a sphere inner surface data mapping. By incorporating Pose into Pennebaker/Rubble/PARIS would expand the utility of Pennebaker/Rubble/PARIS’s system by allowing all possible views from the user's position are rendered onto the spheres (Col 4 line 18-31).
Pennebaker/Rubble/PARIS/Pose does not teach:
the user interface is selectably configurable to view the data from either options.
Gilra teaches the user interface is selectably configurable to view the data from either options (Fig. 17, Col 35 line 50-67, menu 1706 includes a "view" option which allows user to select which of various representations of an image are displayed in active editing window 1710, for example, one of the available viewing options is a "split view", in which two or more representations of an image may be simultaneously displayed).
Since Pennebaker/Rubble/PARIS/Pose teaches a method of displaying sensor data on a user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user interface is selectably configurable to view the data from either options, as taught by Gilra, as the prior arts are from the same application field of interface display, and Gilra further teaches data view options. By incorporating Gilra into Pennebaker/Rubble/PARIS would expand the utility of Pennebaker/Rubble/PARIS’s system by allowing various representations of an image are displayed in active editing window (Gilra, Col 35 line 50-67).

Claim 6 is rejected under AIA  35 U.S.C §103 as being unpatentable over Pennebaker et al. (US 9711038 B1, hereinafter Pennebaker) in view of in view of Ruble et al. (US 20140047312 A1, hereinafter Ruble) and in view of in view of PARIS et al. (US 20190012817 A1, hereinafter PARIS) and in view of Yoon et al. (US 20140267226 A1, hereinafter Yoon).

As to dependent claim 6, the rejection of claim 1 is incorporated. Pennebaker/Rubble/PARIS does not teach the method as claimed in claim 1, wherein the plurality of matrix positions is mapped to an outer surface of the primary interface element.
Yoon teaches:
(Fig. 1, paragraph [0007], icons 119 are displayed on the outer surface of the globe).
Since Pennebaker/Rubble/PARIS teaches a method of displaying sensor data on a user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of matrix positions is mapped to an outer surface of the primary interface element, as taught by Yoon, as the prior arts are from the same application field of interface display, and Yoon further teaches outer surface data mapping. By incorporating Yoon into Pennebaker/Rubble/PARIS would expand the utility of Pennebaker/Rubble/PARIS’s system by allowing geographic-oriented graphical representation of multivariable input data set (Yoon, paragraph [0001]).

Claim 19 is rejected under AIA  35 U.S.C §103 as being unpatentable over Pennebaker et al. (US 9711038 B1, hereinafter Pennebaker) in view of in view of Ruble et al. (US 20140047312 A1, hereinafter Ruble) in view of PARIS et al. (US 20190012817 A1, hereinafter PARIS) in view of Brzozowski et al. (US 20140330943 A1, hereinafter Brzozowski) and in view of Pose et al. (US 5841439 A, hereinafter Pose) in view of Gilra et al. (US 8963960 B2, hereinafter Gilra).

As to dependent claim 19, the rejection of claim 15 is incorporated. Pennebaker teaches the method as claimed in claim 15, (paragraph [0086], the screen display 500A is illustrated as displaying a globe with multiple data points illustrated on the globe in their corresponding locations and/or magnitudes as bars 502; 502 are the object icons).
Pennebaker/Rubble/PARIS/Brzozowski does not teach:
the data is mapped to an inner surface of the interface element, and wherein the user interface is selectably configurable to view the data from either options of an outer surface view or an inner surface view.
 	Pose teaches that the data is mapped to an inner surface of the interface element (Col 4 line 18-31, Objects which are to be represented close to the user can be displayed as part of an " inner" sphere and more distantly represented objects displayed on an "outer" sphere, which means information could be displayed on either inner or outer sphere).
Since Pennebaker/Rubble/PARIS/Brzozowski teaches a method of displaying sensor data on a user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data is mapped to an inner surface of the interface element, as taught by Pose, as the prior arts are from the same application field of interface display, and Pose further teaches inner surface data mapping. By incorporating Yoon into Pennebaker/Rubble/PARIS/Brzozowski would expand the utility of Pennebaker/Rubble/PARIS/Brzozowski’s system by allowing all possible views from the user's position are rendered onto the spheres (Pose, Col 4 line 18-31).
Pennebaker/Rubble/PARIS/Brzozowski/Pose does not teach:
the user interface is selectably configurable to view the data from either options.
(Fig. 17, Col 35 line 50-67, menu 1706 includes a "view" option which allows user to select which of various representations of an image are displayed in active editing window 1710, for example, one of the available viewing options is a "split view", in which two or more representations of an image may be simultaneously displayed).
Since Pennebaker/Rubble/PARIS/Brzozowski/Pose teaches a method of displaying sensor data on a user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user interface is selectably configurable to view the data from either options, as taught by Gilra, as the prior arts are from the same application field of interface display, and Gilra further teaches data view options. By incorporating Gilra into Pennebaker/Rubble/PARIS/Brzozowski/Pose would expand the utility of Pennebaker/Rubble/PARIS/Brzozowski/Pose’s system by allowing various representations of an image are displayed in active editing window (Gilra, Col 35 line 50-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143